Citation Nr: 9926492	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for thoracolumbar and 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.

This appeal arose from rating decisions beginning in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By rating decision in 
January 1994, service connection for residuals of a back 
injury was denied.  By rating decision in July 1994, service 
connection for a chronic back disability was granted, rated 
as 10 percent disabling.  By a hearing officer's decision in 
June 1995, the back disability was rated as 20 percent 
disabling. 

The United States Court of Appeals for Veterans Claims 
(Court), in a Memorandum Decision in February 1999, vacated a 
March 21, 1997 Board decision and remanded the matter for 
further development regarding the veteran's overlapping 
symptomatology of diagnosed back disorders of thoracolumbar 
strain and lumbosacral strain.  

REMAND

In a Motion for Remand, the VA Secretary argued that the 
Board should have rated the veteran's back condition as two 
separate disabilities.  The Court noted, however, that the 
veteran's service-connected disabilities, indicated to be 
thoracolumbar strain and lumbosacral strain, overlap in the 
lumbar region and may pertain to overlapping symptomatology.  
For this reason, the Board finds that further factual 
development, including VA examination and medical opinions, 
would assist in differentiating the symptomatology 
attributable to the veteran's respective back disabilities of 
thoracolumbar strain and lumbosacral strain.  Any medical 
opinions should, insofar as possible without resort to 
speculation, attribute any symptomatology to the specific 
back disability to which it is etiologically related - 
service-connected residuals of thoracic spine injury, service 
connected residuals of lumbar spine injury, or any non-
service-connected disorder.  It should be borne in mind that 
VA disability compensation regulations provide that the 
rating of the same disability under various diagnoses is to 
be avoided, and the use of manifestations not resulting from 
service-connected disease or injury should not be used in 
establishing the service-connected rating.  See 38 C.F.R. 
§ 4.14 (1998). 

Also, during the pendency of this appeal, the Court held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   The Court indicated that, in such cases of the 
initial assignment of a rating following the grant of service 
connection, these are "original claims" rather than claims 
for "increased rating." 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to comply with the 
Court's decision in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his 
service connected disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is requested to 
specify which disorders are etiologically 
related to the service connected 
disability, and the examiner is requested 
to differentiate, to the extent possible, 
symptomatology attributable to each 
disorder diagnosed, specifically to 
differentiate the symptomatology 
attributable to service-connected 
residuals of thoracic spine injury from 
the symptomatology attributable to 
service-connected residuals of lumbar 
spine injury, or any other non-service-
connected disorder of the back.  The 
examiner is further requested to comment 
on the etiology of the following 
symptomatology, if present: tenderness of 
T12 and L1 vertebral bodies; limitation 
of forward flexion; lumbar pain and 
tenderness; radiating pain into the 
shoulder; mid-thoracic back numbness and 
band to the right shoulder blade; 
Schmorl's node at T8-T9; flattening of 
lordosis; spasm of paravertebral muscles 
of the lumbar spine; radicular pain 
around the ribs; and herniated nucleus 
pulposus, with thecal sac compression and 
flattening of the cord, and degenerative 
changes at T10-T11 and T11-T12.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should adjudicate the issue of 
entitlement to service connection for the 
veteran's herniated nucleus pulposus of 
T6-T7 and, if granted, determine whether 
a separate disability rating is 
warranted.  The RO should also 
readjudicate the issue of assignment of 
an evaluation for the veteran's service-
connected back disability, including 
consideration of assigning separate 
disability ratings for the thoracolumbar 
strain and lumbosacral strain 
disabilities. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



